Cabell, J.
The question made by the counsel for the appellant as to the statute of frauds, is one of great importance, and will require grave consideration, whenever it may become necessary to decide it. I do not, however, think that there is any such necessity in this case. For, even if it were admitted that the continued possession of Neil M’Coul, under the contract of hiring stated in the case agreed, gave him the absolute property in the negroes, so far as his creditors were concerned, and that that absolute property passed to Leslie by the sale of the sheriff yet it cannot avail Leslie’s executor in this action, because the action was barred by the subsequent adversary possession, for more than five years, by those claiming under the will of Neil M’Coul the elder. For the rest, I have only to say, that I concur in the opinion of the president.
Judgment affirmed.